DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This office action is responsive to the claim amendments filed on 08/19/2021.  As directed by the amendment: no claims have been amended; and claims 15 and 16 have been added. Thus, claims 1-16 are presently pending in this application.
Response to Arguments
Applicant's arguments filed 08/19/2021 are not found persuasive.
Applicant argues, on pages 8-9, “no such problems were known or suggested for the type of device of Yoh. Rather, evidence shows otherwise……in the view of a person of ordinary skill in the art, the pressurized reservoir of Yoh would promptly and automatically supply the drug solution as the elastic membrane is restored before any contaminate can pass through the narrow tube of the micronozzle exit 42. Moreover, the person in the art would also recognize that using the micropump of Yoh would be certain to timely neutralize any potential pressure drop or gradient in the microchamber 20. Finally, the dimensions and arrgangement of relevant parts of Yoh further support the conclusion that no such problems were known or suggested for the type of device of Yoh”. Examiner does not find these arguments persuasive. Ismach (US 3,805,783) 

    PNG
    media_image1.png
    358
    286
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    218
    311
    media_image2.png
    Greyscale

Applicant argues on page 10 “The old device of Ismach is not a proper reference system to address problems of such contemporary, advanced systems like Yoh”. This argument is not considered persuasive as the physical characteristics of the fluidic injector system and the fluid dynamics of that system are fundamental to nature and do not change regardless of time. Examiner agrees with Applicant the source of the injections driving pressure is different be Yoh and Ismach however as demonstrated in the annotated figures above the fluidic path are the same. Applicant’s arguments about path length and obstruction are not found persuasive as these are not the cause of problem of air infiltration or suck-back, but merely sources or restriction to fluid flow the change the amount of air infiltration or suck-back without the presence of a check valve. Fluid will take the path of least resistance, however as more fluid flows through the path per given unit of time that resistance increases to a point higher than the second path. This results in fluid flowing through the second path. The proportion of flow through the 
Applicant further argues on page 12-13 “Applicant respectfully submits that the claimed invention, as supported by the present specification exhibits unexpected results over the cited art and is accordingly nonobvious”. Examiner does not find this arguments persuasive as there is no clear link between the addition of the ball check valve and what is considered to be the unexpected result. As Ismach teaches adding a ball check valve prevents air infiltration and suck-back and therefor operates exactly as expected of a ball-check valve. Applicant further argues on page 13 “Application shows that the present invention allows the microjet injection to remain almost constant during 600 injections cycles. By contrast, the microjet injection speed of the prior art device quickly drops by 80% after 300 injection cycles. Modifying the Yoh device with a check valve might have been expected to help block air inflow to some degree but would not have been expected to dramatically improve the consistency and stability in the microjet injection speed, which is critical for making a reliable microjet injection device”. Examiner does not agree with Applicant conclusion drawn from the facts. Examiner agrees a ball check valve can be expected to help block air inflow. It is this air inflow that reduces the consistency and stability of the microjet injection speed. Therefor the ball check-valve can be expected to improve the consistency and stability of the microjet injection speed as it preventing the underlying problem that causes the inconsistency and instability. Gases are compressible and liquids are generally considered non-
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to initial microjet ejection speed did not vary significantly, and, thus, almost the same microjet ejection speed was maintained” (emphasis added). Examiner does not find support for the limitation of claim 16, and is thus considered to be new matter (Examiner notes the bolded portion of Para. 106, above, is supported within the specification however uses relative terminology “vary significantly” and should this specific language be amended within claim 16 could be indefinite. Depending upon claim language used.).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 16 recites “wherein a microjet injection speed remains within 10% of variation during injection cycles 200” this renders the claim indefinite as it is unclear where the meets and bounds of the claim are. Potential interpretations: 1) the microjet injection speed is consistent in the 200th cycle of use; 2) the microjet injection cycles have 10% variation from a desired injection speed in cycle 200; 3) the microjet injector has 10% variation from a desired injection speed for the first 200 cycles; 4) the microjet injections of the first 200 cycles are within 10% of the first. It is unclear 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-7, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoh et al (US 2011/0230826 A1) in view of Ismach (US 3,805,783).
In regards to claim 1:
A microjet drug injection device comprising: a pressure chamber having a sealed inner space defined therein (Fig. 5 element 10), wherein a pressure driving liquid is hermetically filled in the pressure chamber (Para. 51 “defined pressure chamber 10 is configured to be internally filled with a pressure-generating liquid 100 in a hermetically sealed state”); a drug chamber having a drug solution contained therein (Fig. 5 element 200, Para. 36 “drug solution 200”), wherein the drug chamber has a micro nozzle defined in a wall thereof for discharging the drug solution out of the drug chamber (Fig. 5 element 42); an elastic membrane configured to be elastically expandable and restorable and to separate the pressure chamber and the drug chamber from each other (Fig. 5 element 30 para. 41 “elastic membrane 30”); an energy-focusing unit configured 
Alternate embodiments considered usable together due to Para. 74 “It is to be appreciated that those skilled in the art can change or modify the embodiments without departing from the scope and spirit of the present invention”.
Yoh does not appear to explicitly teach, and a nozzle closure disposed inside or outside the drug chamber, wherein the nozzle closure is configured to block inflow of air outside the micro-nozzle into the partial inner space after the 
Ismach teaches, and a nozzle closure disposed inside or outside the drug chamber, wherein the nozzle closure is configured to block inflow of air outside the micro-nozzle into the partial inner space after the elastic membrane has expanded and before elastic recovery of the membrane is completed (Fig. 3 element 101 and Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber with the spring pressure on this valve sufficiently light to be easily overcome during the firing or ejecting cycle”).
Yoh is analogous art in the same field of endeavor, micro-jet injectors.
Ismach is analogous art working to solve the same problem, prevention of fluid, liquid or gas, backflow in fluid injectors.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the micro-jet injector of Yoh to include the ball check valve and its corresponding structure as taught by Ismach.
This would have been motivated by preventing liquid or gas backflow into the injector which could change the dosage amount of the current injector or future injections. This problem is evidenced to have been known and subsequently motivated by Ismach (Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber”). Prevention of backflow further motivates this modification as it helps prevent any foreign matter from the patient from entering 
In regards to claim 2:
The device of claim 1, taught by Yoh as described in parent claim rejection.
Yoh does not appear to explicitly teach, wherein the nozzle closure is disposed inside the drug chamber, wherein the drug chamber is partitioned into a first inner space and a second inner space by an intermediate wall, and the first space and the second space are in fluid communication through an opening defined in the intermediate wall, wherein the nozzle is defined in the wall defining the second space, wherein the partial inner space corresponds to the first space.
Ismach teaches, wherein the nozzle closure is disposed inside the drug chamber (Annotated Fig. 3 below labeled E), wherein the drug chamber is partitioned into a first inner space (Annotated Fig. 3 below labeled A) and a 

    PNG
    media_image3.png
    269
    513
    media_image3.png
    Greyscale

Yoh is analogous art in the same field of endeavor, micro-jet injectors.
Ismach is analogous art working to solve the same problem, prevention of fluid, liquid or gas, backflow in fluid injectors.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the micro-jet injector of Yoh to include the ball check valve and its corresponding structure as taught by Ismach.
This would have been motivated by preventing liquid or gas backflow into the injector which could change the dosage amount of the current injector or future injections. This problem is evidenced to have been known and 
In regards to claim 3:
The device of claim 2, taught by Yoh as described in parent claim rejection.
Yoh does not appear to explicitly teach, wherein the nozzle closure includes a check valve, wherein the check valve is configured to allow movement of the drug solution from the first space to the second space, but to block movement of the drug solution from the second space to the first space.
Ismach teaches, wherein the nozzle closure includes a check valve, wherein the check valve is configured to allow movement of the drug solution from the first space to the second space, but to block movement of the drug solution from the second space to the first space (Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber with the spring pressure on this valve sufficiently light to be easily overcome during the firing or ejecting cycle” medicament chamber annotated Fig. 3 above labeled A, Fig. 3 element 100, second space annotated Fig. 3 labeled B).
Yoh is analogous art in the same field of endeavor, micro-jet injectors.
Ismach is analogous art working to solve the same problem, prevention of fluid, liquid or gas, backflow in fluid injectors.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the micro-jet injector of Yoh to include the ball check valve and its corresponding structure as taught by Ismach.
This would have been motivated by preventing liquid or gas backflow into the injector which could change the dosage amount of the current injector or future injections. This problem is evidenced to have been known and subsequently motivated by Ismach (Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber”). Prevention of backflow further motivates this modification as it helps prevent any foreign matter from the patient from entering the medicament chamber and thus contaminating it. This is considered relevant 
In regards to claim 5:
The device of claim 2, taught by Yoh as described in parent claim rejection.
Yoh in teaches, wherein when an inner pressure of the first space drops due to ejection of the drug solution from the first space out of the drug chamber, the drug solution is sucked from the storage unit into the first space by a pressure difference between the first space and an inner space of the storage unit (Yoh teaches the pressure within the first space element 20 would necessarily drop when a drug is expelled from that chamber as it is the pressure difference that is causing the drug to be expelled. Para. 20 “In addition, the vapor bubbles generated by the laser beam after the microjet injection of the drug solution vanish immediately together with the termination of the irradiation of the laser beam. As a result, the elastic membrane can be restored to its original state 
In regards to claim 6:
The device of claim 1, taught by Yoh as described in parent claim rejection.
Yoh does not appear to explicitly teach, wherein the energy-focusing unit includes a laser unit configured to irradiate a laser beam to the pressure driving liquid in the pressure chamber (Fig. 5 element 55 Para. 3 “strong energy such as a laser beam is focused inside liquid contained in a sealed pressure chamber to cause bubble growth and the volume expansion in the sealed pressure chamber due to the bubble growth so as to elongate an elastic membrane”).
In regards to claim 7:
The device of claim 6, taught by Yoh as described in parent claim rejection.
Yoh does not appear to explicitly teach, wherein the laser beam emitted from the laser unit is focused at one point in the pressure driving liquid (Fig. 5 element 55 Para. 3 “strong energy such as a laser beam is focused inside liquid contained in a sealed pressure chamber to cause bubble growth and the volume expansion in the sealed pressure chamber due to the bubble growth so as to elongate an elastic membrane”).
In regards to claim 9:
A microjet drug injection device comprising: a pressure chamber having a sealed inner space defined therein (Fig. 5 element 10), wherein a pressure driving liquid is hermetically filled in the pressure chamber (Para. 51 “defined pressure chamber 10 is configured to be internally filled with a pressure-generating liquid 100 in a hermetically sealed state”); a drug chamber having a drug solution contained therein (Fig. 5 element 200, Para. 36 “drug solution 200”), wherein the drug chamber has a micro nozzle defined in a wall thereof for discharging the drug solution out of the drug chamber (Fig. 5 element 42), wherein the drug chamber fluid- communicates with an external drug supply channel (Fig. 2 elements 60 and 62, Para. “a drug supply channel 62 formed at one side thereof so as to fluidically communicate with an external drug reservoir 60“), an elastic membrane configured to be elastically expandable and restorable and to separate the pressure chamber and the drug chamber from each other (Fig. 5 element 30 para. 41 “elastic membrane 30”), wherein the first space is partially defined by the membrane (Fig. 5 element 20); an energy-focusing unit 
Alternate embodiments considered usable together due to Para. 74 “It is to be appreciated that those skilled in the art can change or modify the embodiments without departing from the scope and spirit of the present invention”.
Yoh does not appear to explicitly teach, wherein the drug 30 ZPL0128US / PP170062USchamber is partitioned into a first inner space and a second inner space by an intermediate wall, and the first space and the second space are in fluid communication through an opening defined in the intermediate wall, wherein the nozzle is defined in the wall defining the second space, and a nozzle closure disposed in the second space, wherein the nozzle closure includes a check valve, wherein the check valve is configured to allow movement of the drug solution from the first space through the opening to the second space, but to block movement of the drug solution from the second space to the first space.
Ismach teaches, wherein the drug 30 ZPL0128US / PP170062USchamber is partitioned into a first inner space and a second inner space by an intermediate wall, and the first space and the second space are in fluid communication through an opening defined in the 

    PNG
    media_image3.png
    269
    513
    media_image3.png
    Greyscale

Yoh is analogous art in the same field of endeavor, micro-jet injectors.
Ismach is analogous art working to solve the same problem, prevention of fluid, liquid or gas, backflow in fluid injectors.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the micro-jet injector of Yoh to include the ball check valve and its corresponding structure as taught by Ismach.
This would have been motivated by preventing liquid or gas backflow into the injector which could change the dosage amount of the current injector or future injections. This problem is evidenced to have been known and subsequently motivated by Ismach (Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber”). Prevention of backflow further motivates this modification as it helps prevent any foreign matter from the patient from entering the medicament chamber and thus contaminating it. This is considered relevant as Ismach teaches (Col 1 19-36 “With this device only the inoculating fluid goes below the skin level of the patient and thus it is relatively easy to insure sterile operating conditions since only the nozzle of the instrument contacts the skin of a patient”). Ismach specifically mentions the patient skin which is known to not necessarily be sterile thus the fluid medicament coming into contact with said skin if it were to be drawn back into the medicament chamber while the injector is reloaded could potentially carry foreign matter with it and thus contaminate the medicament chamber. One of ordinary skill in the art would readily recognize this potential point of contamination.
In regards to claim 11:
A microjet drug injection device, wherein the device is removably mounted to a laser tip of a laser unit to emit a laser beam (Fig. 5 Para. 67-70 “formed in a cylindrical shape in its entirety so that it can be mounted to a distal end of a fiber optic cable from which a laser beam is emitted in a medical laser therapy 
Alternate embodiments considered usable together due to Para. 74 “It is to be appreciated that those skilled in the art can change or modify the embodiments without departing from the scope and spirit of the present invention”.
Yoh does not appear to explicitly teach, and a nozzle closure disposed inside or outside the drug chamber, wherein the nozzle closure is configured to block inflow of air outside the micro-nozzle into the partial inner space after the elastic membrane has expanded and before elastic recovery of the membrane is completed.
Ismach teaches, and a nozzle closure disposed inside or outside the drug chamber, wherein the nozzle closure is configured to block inflow of air outside the micro-nozzle into the partial inner space after the elastic membrane has expanded and before elastic recovery of the membrane is completed (Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber with the spring pressure on this valve sufficiently light to be easily overcome during the firing or ejecting cycle”).
Yoh is analogous art in the same field of endeavor, micro-jet injectors.
Ismach is analogous art working to solve the same problem, prevention of fluid, liquid or gas, backflow in fluid injectors.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the micro-jet injector of Yoh to include the ball check valve and its corresponding structure as taught by Ismach.
This would have been motivated by preventing liquid or gas backflow into the injector which could change the dosage amount of the current injector or future injections. This problem is evidenced to have been known and subsequently motivated by Ismach (Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber”). Prevention of backflow further motivates this modification as it helps prevent any foreign matter from the patient from entering the medicament chamber and thus contaminating it. This is considered relevant as Ismach teaches (Col 1 19-36 “With this device only the inoculating fluid goes below the skin level of the patient and thus it is relatively easy to insure sterile operating conditions since only the nozzle of the instrument contacts the skin of a patient”). Ismach specifically mentions the patient skin which is known to not necessarily be sterile thus the fluid medicament coming into contact with said skin if it were to be drawn back into the medicament chamber while the injector is reloaded could potentially carry foreign matter with it and thus contaminate the medicament chamber. One of ordinary skill in the art would readily recognize this 
In regards to claim 12:
The device of claim 11, taught by Yoh as described in parent claim rejection.
Yoh does not appear to explicitly teach, wherein the nozzle closure is disposed inside the drug chamber, wherein the drug chamber is partitioned into a first inner space and a second inner space by an intermediate wall, and the first space and the second space are in fluid communication through an opening defined in the intermediate wall, wherein the nozzle is defined in the wall defining the second space, wherein the partial inner space corresponds to the first space.
Ziherl teaches, wherein the nozzle closure is disposed inside the drug chamber (Annotated Fig. 3 below labeled E),  wherein the drug chamber is partitioned into a first inner space and a second inner space by an intermediate wall, and the first space and the second space are in fluid communication through an opening defined in the intermediate wall (Annotated Fig. 3 below labels A-D), wherein the nozzle is defined in the wall defining the second space (Fig. 3 element 105), wherein the partial inner space corresponds to the first space (Annotated Fig. 3 below labeled A, Fig. 3 element 100).

    PNG
    media_image3.png
    269
    513
    media_image3.png
    Greyscale

Yoh is analogous art in the same field of endeavor, micro-jet injectors.
Ismach is analogous art working to solve the same problem, prevention of fluid, liquid or gas, backflow in fluid injectors.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the micro-jet injector of Yoh to include the ball check valve and its corresponding structure as taught by Ismach.
This would have been motivated by preventing liquid or gas backflow into the injector which could change the dosage amount of the current injector or future injections. This problem is evidenced to have been known and subsequently motivated by Ismach (Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber”). Prevention of backflow further motivates this modification as it helps prevent any foreign matter from the patient from entering the medicament chamber and thus contaminating it. This is considered relevant as Ismach teaches (Col 1 19-36 “With this device only the inoculating fluid goes below the skin level of the patient and thus it is relatively easy to insure sterile 
In regards to claim 13:
The device of claim 12, taught by Yoh as described in parent claim rejection.
Yoh does not appear to explicitly teach, wherein the nozzle closure includes a check valve, wherein the check valve is configured to allow movement of the drug solution from the first space to the second space, but to block movement of the drug solution from the second space to the first space.
Ismach teaches, wherein the nozzle closure includes a check valve, wherein the check valve is configured to allow movement of the drug solution from the first space to the second space, but to block movement of the drug solution from the second space to the first space (Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber with the spring pressure on this valve sufficiently light to be easily overcome during the firing or ejecting cycle”).
Yoh is analogous art in the same field of endeavor, micro-jet injectors.
Ismach is analogous art working to solve the same problem, prevention of fluid, liquid or gas, backflow in fluid injectors.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the micro-jet injector of Yoh to include the ball check valve and its corresponding structure as taught by Ismach.
This would have been motivated by preventing liquid or gas backflow into the injector which could change the dosage amount of the current injector or future injections. This problem is evidenced to have been known and subsequently motivated by Ismach (Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber”). Prevention of backflow further motivates this modification as it helps prevent any foreign matter from the patient from entering the medicament chamber and thus contaminating it. This is considered relevant as Ismach teaches (Col 1 19-36 “With this device only the inoculating fluid goes below the skin level of the patient and thus it is relatively easy to insure sterile operating conditions since only the nozzle of the instrument contacts the skin of a patient”). Ismach specifically mentions the patient skin which is known to not necessarily be sterile thus the fluid medicament coming into contact with said skin if it were to be drawn back into the medicament chamber while the injector is reloaded could potentially carry foreign matter with it and thus contaminate the medicament chamber. One of ordinary skill in the art would readily recognize this potential point of contamination.

Rejections of claims 4, 10 and 14 combined as these dependent claim limitations are very similar, though they depend from different independent claims.
In regards to claims 4, 10, and 14:
The devices of claims 3, 9, and 13 taught by Yoh as described in parent claim rejection.
Yoh does not appear to explicitly teach, wherein the nozzle closure includes: a bearing ball having a diameter greater than the opening; and a support spring configured for elastically supporting the bearing ball such that the bearing ball closes the opening.
Ismach teaches, wherein the nozzle closure includes: a bearing ball having a diameter greater than the opening; and a support spring configured for elastically supporting the bearing ball such that the bearing ball closes the opening (Annotated Fig. 3 Below ball bearing and spring labeled. Ismach does not appear to explicitly state the bearing ball having a diameter greater than the opening however one of ordinary skill in the art would have known that it must be otherwise the bearing ball would be pushed through the opening by the supporting spring. Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber with the spring pressure on this valve sufficiently light to be easily overcome during the firing or ejecting cycle” ).

    PNG
    media_image4.png
    148
    369
    media_image4.png
    Greyscale

Yoh is analogous art in the same field of endeavor, micro-jet injectors.
Ismach is analogous art working to solve the same problem, prevention of fluid, liquid or gas, backflow in fluid injectors.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the micro-jet injector of Yoh to include the ball check valve and its corresponding structure as taught by Ismach.
This would have been motivated by preventing liquid or gas backflow into the injector which could change the dosage amount of the current injector or future injections. This problem is evidenced to have been known and subsequently motivated by Ismach (Col 5 39-60 “The check outlet valve 101 serves to prevent the entry of any air or suck-back of any fluid during the loading cycle of the medicament chamber”). Prevention of backflow further motivates this modification as it helps prevent any foreign matter from the patient from entering the medicament chamber and thus contaminating it. This is considered relevant as Ismach teaches (Col 1 19-36 “With this device only the inoculating fluid goes below the skin level of the patient and thus it is relatively easy to insure sterile operating conditions since only the nozzle of the instrument contacts the skin of a patient”). Ismach specifically mentions the patient skin which is known to not necessarily be sterile thus the fluid medicament coming into contact with said .
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoh et al (US 2011/0230826 A1) in view of Ismach (US 3,805,783), further in view of Yoh (US 2015/0265770 A1) herein after referred to as Yoh2.
In regards to claim 8:
The device of claim 6, taught by Yoh as described in parent claim rejection.
Yoh does not appear to explicitly teach, wherein the laser unit include an Er:YAG laser unit.
Yoh2 teaches, wherein the laser unit include an Er:YAG laser unit (Para. 44 “an Er:YAG laser apparatus having a wavelength range of 2.9 .mu.m is used as a laser generating apparatus”).
Ismach is analogous art working to solve the same problem, prevention of fluid, liquid or gas, backflow in fluid injectors.
Yoh is analogous art in the same field of endeavor, micro-jet injectors.
Yoh2 is analogous art in the same field of endeavor, micro-jet injectors.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the micro-jet injector of Yoh to include the Er:YAG laser as taught by Yoh2.
This would have been motivated by Yoh2 (Para. 44 “In this case, it is found that the Er:YAG laser has much better effects than the existing Nd:YAG laser in terms of penetration depth of microjet and distribution state of microjet.”).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoh et al (US 2011/0230826 A1) in view of Ismach (US 3,805,783), further in view of Menassa (US 9,067,019 B2).
In regards to claim 15:
The device of claim 1, taught by Yoh as described in parent claim rejection.
Yoh does not appear to explicitly teach the storage unit as claimed. Menassa teaches, wherein the drug storage unit further comprises an ample cylinder having a constant volume and a piston slidably moving within the ample cylinder (Col 4:21-35 “draw medicine into the chamber from a syringe 67…… The syringe 67 is a conventional plastic syringe including a barrel 72 with a plunger 74 slidable in one end thereof for discharging liquid through a narrow diameter nozzle 73 (FIG. 3) the other end thereof. The syringe barrel 72 includes a scale (not shown) indicative of the dosage injected each time the injector is operated”. The piston slidably moving within the ample is considered to be the syringe plunger).
Ismach is analogous art working to solve the same problem, prevention of fluid, liquid or gas, backflow in fluid injectors.
Yoh is analogous art in the same field of endeavor, micro-jet injectors.
Menassa is analogous art in the same field of endeavor, fluidic needleless injectors.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filling, to modify the drug storage unit taught by Yoh to be a cylinder with a piston slidably moving within the cylinder as taught by Menassa.
This would have been motivated by Menassa (Col 4:21-35 “The syringe barrel 72 includes a scale (not shown) indicative of the dosage injected each time the injector is operated.”). This serves a dual purpose as it not only allows the practitioner of the device to see the amount inject with each injection but to also measure the amount of medication left within the drug storage unit. Further it carries the added benefit of being an easily replaceable drug storage unit to reduce potential contamination risks and improving ease of changing medications to inject.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark A Igel whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783